FILED
                           NOT FOR PUBLICATION                              JUL 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In the Matter of: MAUI INDUSTRIAL                No. 12-15526
LOAN & FINANCE CO.,
                                                 D.C. No. 1:11-cv-00364-LEK-
              Debtor,                            BMK


DANE S. FIELD, Chapter 7 Trustee,                MEMORANDUM*

              Plaintiff - Appellee,

  v.

RNI-NV LIMITED PARTNERSHIP, a
Nevada limited partnership,

              Defendant - Appellant.



In the Matter of: MAUI INDUSTRIAL                No. 12-15589
LOAN & FINANCE CO.,
                                                 D.C. No. 1:11-cv-00364-LEK-
              Debtor,                            BMK


DANE S. FIELD, Chapter 7 Trustee,

              Plaintiff - Appellant,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

RNI-NV LIMITED PARTNERSHIP, a
Nevada limited partnership,

              Defendant - Appellee.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                        Argued and Submitted June 10, 2014
                                Honolulu, Hawaii

Before: W. FLETCHER, IKUTA, and HURWITZ, Circuit Judges.

       Defendant RNI-NV appeals the district court’s dismissal of its appeal from

the bankruptcy court’s entry of judgment in plaintiff’s favor. We may first

consider whether the district court erred in holding it lacked jurisdiction over the

appeal (rather than considering our appellate jurisdiction) because “a federal court

has leeway ‘to choose among threshold grounds for denying audience to a case on

the merits,” Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 431

(2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999)). We

affirm.

       The district court concluded that it lacked jurisdiction over RNI-NV’s appeal

because, at the time that RNI-NV filed its notice of appeal from the bankruptcy


                                          -2-
court’s decision, the bankruptcy court had not yet issued a final judgment.

Although the bankruptcy court had entered summary judgment in plaintiff’s favor

on three of four claims, one claim remained outstanding. The parties did not

stipulate to dismissal of the fourth and final claim until several days after RNI-NV

filed its notice of appeal.

       Fed. R. Bankr. P. 8002(a) provides, in part: “A notice of appeal filed after

the announcement of a decision or order but before entry of the judgment, order, or

decree shall be treated as filed after such entry and on the day thereof.” This court

has clarified that it “should construe Bankruptcy Rule 802 [now 8002] in the same

manner as [it does] Appellate Rule 4(a).” In re Arrowhead Estates Dev. Co., 42
F.3d 1306, 1310–11 (9th Cir. 1994) (first alteration in original) (quoting In re

Brickyard, 735 F.2d 1154, 1156 (9th Cir. 1984)).

       The Supreme Court has instructed that Fed. R. App. P. 4(a)(2) “permits a

notice of appeal from a nonfinal decision to operate as a notice of appeal from the

final judgment only when a district court announces a decision that would be

appealable if immediately followed by the entry of judgment.” Firstier Mortg. Co.

v. Investors Mortg. Ins. Co., 498 U.S. 269, 276 (1991). Applying Firstier, we

conclude that the district court correctly dismissed RNI-NV’s appeal for lack of




                                          -3-
jurisdiction: the bankruptcy court’s entry of summary judgment on only three of

four claims did not constitute a final, appealable judgment.

      Nor does Fed. R. Bankr. P. 8003(c) vest the district court with jurisdiction.

The district court correctly concluded that even if it could entertain RNI-NV’s

interlocutory appeal from the bankruptcy court’s grant of partial summary

judgment under Rule 8003(c), the bankruptcy court’s final judgment subsequently

entered, which RNI did not timely appeal, “would remain in full force and effect.”

      AFFIRMED.




                                         -4-